Order, Supreme Court, New York County (Carol Arber, J.), entered November 13, 1996, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant employer articulated a legitimate, nondiscriminatory reason for the termination, and plaintiff has not raised a triable issue of fact as to whether the reasons proffered for the termination were a pretext for discrimination (see, Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937). The cause of action against the individual defendant for tortious interference with contract was properly dismissed for the independent reason that plaintiff did not have rights amounting to an enforceable employment agreement with defendant employer (see, McDowell v Dart, 201 AD2d 895). We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.